 Case 5:19-cv-00918-TJH-SP Document 15-1 Filed 11/30/19 Page 1 of 1 Page ID #:91



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8 STRIKE 3 HOLDINGS, LLC,                                     Case Number: 5:19-cv-00918-TJH-SP
 9                            Plaintiff,                       Judge Terry J. Hatter, Jr.
                                                               Magistrate Judge Sheri Pym
10 vs.
                                                               [PROPOSED] ORDER ON
11 JOHN DOE subscriber assigned IP                             PLAINTIFF’S EX-PARTE
     address 47.149.59.106,                                    APPLICATION FOR EXTENSION
12                                                             OF LIMITED PROTECTIVE
                              Defendant.                       ORDER AND FOR LEAVE TO
13                                                             FILE FIRST AMENDED
                                                               COMPLAINT, PROPOSED
14                                                             SUMMONS, AND RETURN OF
                                                               SERVICE UNDER SEAL
15

16         THIS CAUSE came before the Court upon Plaintiff’s Ex-Parte Application
17 for Extension of Limited Protective Order and for Leave to File the First

18 Amended Complaint, Proposed Summons, and Return of Service Under Seal, and

19 the Court being duly advised in the premises does hereby:

20          ORDER AND ADJUDGE: Plaintiff’s Application is granted. The limited
21 protective order issued in the Court’s Order dated July 8, 2019 (Dkt. 12) will not

22 expire until 30 days after the Defendant has been served with the First Amended

23 Complaint and Summons. In addition, Plaintiff may file its First Amended

24 Complaint, proposed summons, and return of service under seal.

25         SO ORDERED this ______ day of _______________________, 2019.
26
                                                                  ______________________________
27                                                                United States District Judge
28                                                            1
      [Proposed] Order on Plaintiff’s Ex-Parte Application for Extension of Limited Protective Order and for Leave to
                  File First Amended Complaint, Proposed Summons, and Return of Service Under Seal

                                                                                      Case No. 5:19-cv-00918-TJH-SP
